Citation Nr: 0309131	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish entitlement to recognition as a 
veteran for Department of Veterans Affairs benefits purposes.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The appellant claims service from December 1941 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 2002 
decision by the Department of Veterans Affairs (VA) Manila, 
Republic of the Philippines, Regional Office (RO).  That 
decision indicated that new and material evidence had not 
been submitted to reopen a claim to establish entitlement to 
recognition as a veteran for VA benefit purposes.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2. The RO's July 1997 decision, which denied entitlement to 
recognition as a veteran for VA benefits purpose, was not 
appealed following the RO's issuance of notice of the denial 
to the appellant, and became final.

3.  The additional evidence submitted since the RO's July 
1997 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to recognition as a veteran for VA benefits 
purposes.

CONCLUSIONS OF LAW

1.  The RO decision of July 1997, which denied entitlement to 
recognition as a veteran for VA benefits purposes, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2002).

2.  Evidence received since the July 1997 letter is not new 
and material, and the claim for entitlement to recognition as 
a veteran is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has informed the appellant in several letters that 
verification of service was required by the Department of the 
Army.  In the absence of such verification, the RO indicated 
that the appellant was not eligible for benefits.

The Board notes that the appellant has not been specifically 
notified of the provisions of 38 C.F.R. § 3.159 (2002).  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  However, as noted 
above the RO informed the appellant in several letters dated 
December 1989, December 1991, March 1996, and July 1996 that 
the Department of the Army had not verified his service.  In 
addition, these letters instructed the appellant as to the 
information necessary to request a reverification of service.

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The appellant has been repeatedly informed as 
to the information required to change his status.  As such, 
the Board is satisfied that no prejudice to the appellant 
will result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

I.  Factual Background

The appellant asserts that he had service during World War II 
(WWII).  In support of his claim he submitted a December 1976 
affidavit from S. Daleon asserting that he served with the 
appellant during WWII.  A February 1978 request for 
information indicated that the veteran did not have verified 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.

In March 1978, the RO informed the appellant he did not have 
verified military service.  This letter did not inform the 
appellant of his right to appeal.  In November 1978, the 
appellant submitted an affidavit from T. Padla who indicated 
that he had served with the appellant in WWII.

A June 1979 letter from the Republic of the Philippines, 
Ministry of National Defense certified that the appellant was 
a veteran of WWII.  A July 1979 letter from the Armed Forces 
of the Philippines, Military Personnel Status Board stated 
that the appellant enlisted in the military in February 1942.

A certification indicating that the appellant was seeking 
payment for supplies provided to the underground movement 
during WWII, dated November 1981, reported that the veteran 
had service with the United States military.

The appellant submitted a March 1983 certification from the 
Republic of the Philippines, Ministry of National Defense 
stating that the appellant served with the United States Army 
and as a guerrilla during WWII.

A July 1997 letter from the RO stated that records of 
individuals with recognized service in Philippines with the 
United States Armed Forces in the Far East (USAFFE) as well 
as those with recognized guerilla service were maintained by 
the U.S. Army Reserve Personnel Center (APERCEN).  The RO 
stated that the appellant's information was sent to APERCEN 
and APERCEN indicated that the appellant had no verified 
military service.  The RO informed the appellant of his right 
to appeal this decision.

In August 1997, the appellant submitted a certificate of 
discharge from the Philippine Army, which indicated he had 
enlisted in December 1941 and was honorably discharged in 
December 1945.  In addition, the appellant submitted a 
document which indicated that he was part of a unit that 
supplied military information to the United States military 
from August 1943 to November 1945.

In November 2001, the RO submitted a request for information 
from the National Personnel Records Center (NPRC), requesting 
verification of the appellant's service.  A February 2002 
reply from the NPRC indicated that the appellant did not have 
verified service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.

In a March 2002 decision, the RO informed the appellant that 
he did not have verified service.  Accordingly, the RO denied 
his application to reopen his claim for entitlement to 
recognition as a veteran for VA benefits purposes.

III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  Under 38 C.F.R. §§ 3.8 and 
3.9, certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  38 C.F.R. §§ 3.8, 3.9 
(2002).

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2002).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 3.203 
(c) (2002).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
a person's service are binding and conclusive upon the VA.  
See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1997.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Because the RO previously denied the appellant's claim for 
recognition as a veteran for VA benefits purposes in July 
1997, and because the appellant did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, 
the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the appellant's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's July 1997 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  The Board notes that the 
RO issued a decision regarding the appellant's status in 
March 1978.  However, as this decision did not inform the 
appellant of his appellate rights, it did not become final.

The basis of the prior final denial was that there was no 
verified military service entitling the appellant to VA 
benefits.  The evidence of record at the time of the denial 
was a December 1976 affidavit from S. Daleon, a February 1978 
request for information indicating that the appellant did not 
have verified service, a November 1978 affidavit from T. 
Padla, a June 1979 letter from an official with the Republic 
of the Philippines, Ministry of National Defense certifying 
that the appellant was a veteran of WWII, a July 1979 letter 
from the Armed Forces of the Philippines, Military Personnel 
Status Board stating that the appellant enlisted in the 
military in February 1942, a certification indicating that 
the appellant was seeking payment for supplies provided to 
the underground movement during WWII, dated November 1981, 
and a March 1983 certification from the Republic of the 
Philippines, Ministry of National Defense stating that the 
appellant served with the United States Army and as a 
guerrilla during WWII.  The evidence submitted with the 
current claim includes a certificate of discharge from the 
Philippine Army, which stated the appellant had enlisted in 
December 1941 and was honorably discharged in December 1945, 
and a document which indicated that he was part of a unit 
that supplied military information to the United States 
military from August 1943 to November 1945.  In addition, in 
November 2001, the RO submitted a request for information to 
NPRC, requesting verification of the appellant's service.  A 
February 2002 reply from NPRC indicated that the appellant 
did not have verified service.

The Board finds that the evidence submitted since the July 
1997 denial does not contribute to a more complete picture of 
the circumstances surrounding the appellant's entitlement to 
veteran status for the purpose of obtaining VA benefits.  
Hodge, supra.  The appellant has submitted various documents 
certifying his service during WWII.  However, a United States 
service department did not issue any of the documents 
submitted.  Therefore, they do not meet the criteria set 
forth under 38 C.F.R. § 3.203(a).  Accordingly, these 
documents are not considered new and material.  While they 
are different from documents submitted since the July 1997 
denial, they are cumulative in that they do not present 
information that was pertinent not already of record at the 
time of the July 1997 denial.

In addition, the February 2002 reply from NPRC stated that 
the veteran did not have verified service.  The service 
department's determination that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces, is binding on the VA.  
Accordingly, new and material evidence having not been 
presented, the claim for entitlement to recognition as a 
veteran for VA benefits purposes is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to recognition as a veteran for VA 
benefits purposes.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

